                                                                . - i CuU;:;
                                                                       DIV.
            IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA
                                                                   PH |:33
                       SAVANNAH DIVISION


 LEONTAE V. DUNCAN,                                      SLUDiSItTGA.

       Plaintiff,

 V.                                        CASE NO. CV419-014


 SHERIFF JOHN T. WILCHER, LT.
 W. BLANTON,  OFC. J. GIBSON,
 CORRECT HEALTH INC., NURSE
 SIMMONS, PAMELA MILLER, SGT.
 WHITE, CAPTAIN HILL, SGT.
 JOHNSON, OFC. BRAXTON, and
 OFC. CHISOLM,


       Defendants.




                            ORDER


      Before the Court is the Magistrate Judge's Report and

Recommendation, to which no objections have been filed. (Doc.

5.) In the report and recommendation, the Magistrate Judge

recommends that Plaintiff's complaint should be dismissed due

to Plaintiff's failure to comply with the Magistrate Judge's

instruction to return a Consent Form and Prison Trust Account

Statement by February 7, 2019. (Id.) In lieu of complying with

the Magistrate Judge's directive. Plaintiff simply filed an

amended complaint and duplicative motion to proceed in forma

pauperis.   (Doc.    4.)   In   response    to   the   report    and

recommendation now presently before the Court, Plaintiff has

not provided   any objections.    Instead, Plaintiff has again
